Citation Nr: 1741730	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  12-27 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for post-operative degenerative joint disease (DJD) of the left knee.  

2.  Entitlement to an increased rating in excess of 10 percent for post-operative DJD of the right knee.

3.  Entitlement to an initial increased rating in excess of 30 percent for limitation of extension of the left knee.  

4.  Entitlement to an initial increased rating in excess of 30 percent for limitation of extension of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The jurisdiction was subsequently transferred to Waco, Texas.  

In October 2015, the Board remanded the Veteran's claims for additional evidentiary development.  Specifically, the Board instructed the Agency of Original Jurisdiction (AOJ) to obtain the Veteran's treatment records from Kaiser Permanente and the Texas Hip and Knee Center and/or Texas Healthcare P.L.L.C. dated from November 2009 to the present.  The AOJ was also instructed to schedule the Veteran for an appropriate VA examination to assess the current severity of his DJD of the knees.  Pursuant to the remand instructions, the Veteran was afforded a VA examination in connection to his bilateral knee disability in July 2016, the report of which is of record.  Following this examination, by way of the July 2016 rating decision, the AOJ granted separate 30 percent ratings for limitation of extension of the left and right knee, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5261, effective July 26, 2016.  


FINDING OF FACT

Prior to the promulgation of a decision on appeal, in a March 2017 statement, the Veteran expressed his satisfaction with the disability ratings assigned for his right and left knee disabilities, and indicated that he no longer intended to appeal his claims seeking higher ratings for his service-connected right and left knee disabilities.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claims of entitlement to increased ratings for his post-operative DJD of the right and left knee, and the claims of entitlement to initial increased ratings for limitation of extension of the right and left knee have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2016).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105 (d) (West 2014); 38 C.F.R. §§ 20.101, 20.202 (2016). 

In the March 2011 rating decision, the AOJ denied the Veteran's claims seeking higher ratings for his post-operative DJD of the right and left knee.  The Veteran disagreed with the denial of his claims, and perfected a timely appeal of this decision in October 2012.  As previously noted, the Board remanded these claims for additional evidentiary development in October 2015.  Pursuant to the remand directives, the Veteran was afforded a more recent VA orthopedic examination in July 2016, to assess the current extent and severity of his right and left knee disabilities.  Following the July 2016 VA examination, in the July 2016 rating decision, the AOJ granted separate 30 percent disability ratings for limitation of extension of the right and left knee, effective July 26, 2016.  After the Veteran received notice of this decision, in a signed statement dated in March 2017, the Veteran expressed his satisfaction with the higher disability ratings assigned for his service-connected knee disabilities.  The Veteran further stated that no issues remained on appeal that he wished to pursue, or that needed to be adjudicated on his behalf.   This was submitted by the Veteran's representative and it is date stamped as received March 17, 2017.  

In view of the Veteran's expressed desire, the Board concludes that further action with regard to his claims seeking disability ratings in excess of 10 percent for post-operative DJD of the right and left knee, and initial disability ratings in excess of 30 percent for limitation of extension of the right and left knee, is not appropriate.  38 U.S.C.A. § 7105 (d) (West 2014); 38 C.F.R. § 20.204 (2016).  The Board does not have jurisdiction over these withdrawn issues and, as such, must dismiss the appeal of these claims.  See 38 U.S.C.A. § 7105 (d) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).


ORDER

The appeal of a claim of entitlement to a rating in excess of 10 percent for postoperative DJD of the left knee, is dismissed.

The appeal of a claim of entitlement to a rating in excess of 10 percent for postoperative DJD of the right knee, is dismissed.

The appeal of a claim of entitlement to an initial rating in excess of 30 percent for limitation of extension of the left knee, is dismissed.  

The appeal of a claim of entitlement to an initial rating in excess of 20 percent for limitation of extension of the right knee, is dismissed



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


